MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Oct 25 2016, 7:25 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marielena Duerring                                       Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana
                                                         Eric P. Babbs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles D. Gilliam, Jr.,                                 October 25, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1602-CR-356
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jane Woodward
Appellee-Plaintiff.                                      Miller, Judge
                                                         Trial Court Cause No.
                                                         71D01-1507-F2-13



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1602-CR-356 | October 25, 2016      Page 1 of 7
                                       Statement of the Case
[1]   Charles Dwayne Gilliam, Jr. (“Gilliam”) appeals his conviction for Level 2

      felony robbery resulting in serious bodily injury.1 On appeal, he argues that the

      State did not present sufficient evidence to support his conviction because his

      use of force that resulted in serious bodily injury occurred after he took his

      victim’s property. Because we conclude that Gilliam’s use of force occurred

      during his robbery, we affirm his conviction.


[2]   We affirm.


                                                     Issue
                 Whether there was sufficient evidence to support Gilliam’s
                 conviction.

                                                     Facts
[3]   On the evening of July 17, 2015, Alan Minyard (“Minyard”) spent the night

      drinking alcohol at two different bars. Early in the morning on July 18, 2015,

      he exited the second bar in order to call a taxi to drive him home. At the time,

      he had approximately thirty dollars, his cell phone, and his cell phone charger

      in his possession.


[4]   Lisa Armstrong (“Armstrong”) was walking with a friend across the street from

      where Minyard was standing outside the bar when her friend told her that




      1
          IND. CODE § 35-42-5-1(1).


      Court of Appeals of Indiana | Memorandum Decision 71A03-1602-CR-356 | October 25, 2016   Page 2 of 7
      “somebody just got hit.” (Tr. 91). She looked across the street and saw

      Minyard with his hands up. A man, later identified as Gilliam, hit Minyard a

      second time, and Minyard fell down to the ground. Armstrong saw Gilliam go

      through Minyard’s pockets and then start to walk away. However, he had only

      “walked a few steps,” (Tr. 96), when Minyard started to move and “[sit] up a

      bit[.]” (Tr. 91). At that point, Gilliam returned to Minyard and hit him again.

      This time, Minyard fell back down to the ground and quit moving.


[5]   Armstrong called 9-1-1, and South Bend Police Department officers Alan

      Wiegand (“Officer Wiegand”) and Kyle Dombrowski (“Officer Dombrowski”)

      responded to the dispatch. Officer Wiegand arrived at the scene first and found

      Minyard on the ground, unconscious. Minyard’s wallet was open on his chest,

      and his cell phone charger was at his feet. When Officer Wiegand attempted to

      wake Minyard, he initially could not do so, although Minyard eventually began

      to regain consciousness when the paramedics arrived. Even then, Minyard was

      mumbling and incoherent. The paramedics took Minyard to the hospital where

      doctors found that he had suffered multiple contusions, a non-displaced fracture

      of his left jaw,2 and swelling of the tissues around his eye sockets. When

      Minyard woke up, he could not remember anything that had happened after he




      2
       In a non-displaced fracture, “the bone cracks either part or all of the way through but does [not] move and
      maintains its proper alignment.” (Tr. 70).

      Court of Appeals of Indiana | Memorandum Decision 71A03-1602-CR-356 | October 25, 2016            Page 3 of 7
      walked out of the bar to call the taxi. However, he discovered that he was

      missing some cash, his school ID card, and his cell phone. 3


[6]   In the meantime, Officer Dombrowski found Gilliam, who matched

      Armstrong’s description of Minyard’s attacker, walking down the street. He

      detained Gilliam and took him to the scene of the crime, where Armstrong

      verified that Gilliam was the person she had seen attack Minyard.


[7]   Subsequently, the owner of the bar where Minyard had been attacked let the

      officers watch the bar’s security surveillance footage. The surveillance camera

      had captured a portion of the attack, including Gilliam hovering over a prone

      Minyard for a period of time and eventually striking him. Officer Wiegand also

      called Minyard’s missing phone. A female answered the phone and told the

      officer that she had bought the phone from a “male black [sic] by a

      McDonald’s.” (Tr. 66). There was a McDonalds just to the north of the bar

      where Minyard was attacked.


[8]   On July 20, 2015, the State charged Gilliam with Level 2 felony robbery

      resulting in serious bodily injury—specifically, robbery resulting in Minyard’s

      unconsciousness. The trial court held a jury trial on November 9, 2015. At the

      conclusion of the trial, the jury found Gilliam guilty as charged. Thereafter, the




      3
       Minyard later acknowledged that he remembered giving a woman his cell phone to call a taxi, and he could
      not remember whether she had ever given it back.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1602-CR-356 | October 25, 2016        Page 4 of 7
       trial court sentenced Gilliam to twenty (20) years executed in the Indiana

       Department of Correction. Gilliam now appeals.


                                                   Decision
[9]    On appeal, Gilliam argues that there was insufficient evidence to support his

       conviction for robbery resulting in serious bodily injury because he inflicted the

       serious bodily injury for which he was charged, Minyard’s unconsciousness,

       after he took Minyard’s belongings. In other words, Gilliam argues that he had

       already taken Minyard’s belongings and completed the robbery prior to

       knocking Minyard unconscious and, thus, the serious bodily injury could not be

       used to support his conviction.


[10]   When reviewing the sufficiency of the evidence to support a conviction, we

       consider only the probative evidence and reasonable inferences supporting the

       verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We neither reweigh

       the evidence nor judge witness credibility. Henley v. State, 881 N.E.2d 639, 652

       (Ind. 2008). We will affirm a conviction if there is substantial evidence of

       probative value such that a reasonable trier of fact could have concluded the

       defendant was guilty beyond a reasonable doubt. Id.


[11]   In order to convict Gilliam of Level 2 felony robbery resulting in serious bodily

       injury, the State was required to prove that he “knowingly or intentionally

       [took] property from another person or from the presence of another person . . .

       by using or threating the use of force on any person” that “result[ed] in serious

       bodily injury to any person other than [Gilliam].” I.C. § 35-42-5-1(1). The

       Court of Appeals of Indiana | Memorandum Decision 71A03-1602-CR-356 | October 25, 2016   Page 5 of 7
       Indiana Code includes “bodily injury . . . that causes . . . unconsciousness” in

       its definition of “serious bodily injury.” I.C. § 35-31.5-2-292(2).


[12]   Contrary to Gilliam’s assertions, our supreme court has held that a robbery is

       not complete until the property that is the subject of the robbery has been

       “carried away.” Krempetz v. State, 872 N.E.2d 605, 610 (Ind. 2007).

       “[A]sportation—the carrying away of the property—continues as the

       perpetrators depart from the place where the property was seized.” Id. In short,

       “when the robbery and the violence are so closely connected in point of time,

       place, and continuity of action, they constitute one continuous scheme or

       transaction.” Young v. State, 725 N.E.2d 78, 81 (Ind. 2000) (holding that the

       defendant’s “taking of property include[d] his actions in effecting his escape.”)


[13]   Gilliam argues that he caused Minyard’s unconsciousness after he finished

       robbing him, rather than during the robbery. However, the State presented

       evidence that Gilliam’s use of force was a continuous part of his robbery, both

       in terms of proximity to his removal of the items from Minyard, and in its

       purpose of effectuating his escape. Armstrong testified that Gilliam hit

       Minyard twice, causing him to fall to the ground, and then went through his

       pockets. Then, when Gilliam started to walk away, Minyard tried to sit up, and

       Gilliam hit him again—this time rendering Minyard unconscious. Armstrong

       clarified on cross-examination that that Gilliam had only “walked a few steps”

       before he hit Minyard this third time. (Tr. 96). In light of this evidence, it is

       clear that Gilliam never effectively carried Minyard’s property away from the

       scene as he had only walked a few steps and was still close enough to see

       Court of Appeals of Indiana | Memorandum Decision 71A03-1602-CR-356 | October 25, 2016   Page 6 of 7
       Minyard try to sit up. His action in hitting Minyard once he started to sit up

       then effectuated his escape by preventing Minyard from following him or

       resisting the robbery. Thus, Gilliam’s use of force was a continuing part of his

       robbery, and the State therefore presented sufficient evidence to convict him of

       robbery resulting in serious bodily injury.


[14]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1602-CR-356 | October 25, 2016   Page 7 of 7